It is conceded the judgment is right if the effect of the will was to pass the title in the testator to the property in question to his widow, Anna Schmidt. It is further conceded that such would have been its effect if the will had consisted alone of the first five paragraphs thereof. The contention is that there is an irreconcilable conflict between the provisions in the paragraphs specified and the provisions in the other parts of the will, and that the conflict should be resolved by ignoring the former and by giving effect to the latter, according to which, if considered alone, said title would pass to the children and grandchildren of the testator, charged, possibly, appellant says, with a life estate in favor of the widow. The contention will be overruled, because we do not think there is any conflict between the provisions in the will. As we view same, they plainly show the intention of the testator to have been to devise the property to his wife in the event she survived him, and to devise it to their children and grandchildren in the event he survived her.
The judgment is affirmed.